Citation Nr: 1718132	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  10-04 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for progressive muscle atrophy of the right leg due to sciatic nerve impingement, including as secondary to a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2015.  The case was previously before the Board in February 2016.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects the Veteran's low back disability had onset more than one year after service and is not otherwise related to service.

2.  The preponderance of the evidence reflects the Veteran's progressive muscle atrophy of the right leg is secondary to his low back disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met. 38 U.S.C.S. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for progressive muscle atrophy of the right leg have not been met. 38 U.S.C.S. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist

In November 2014 written argument the Veteran's representative suggested that the Veteran's Service Treatment Records (STRs) were incomplete.  On remand, the AOJ conducted all appropriate development and determined that the STRs of record are complete.  See September 2016 VA memorandum. 

The Board finds that there has been compliance with VA's duty to assist.  The record in this case includes service treatment records, VA treatment records, private treatment records, two Board hearing transcripts, and a VA examination report.  The Board finds that the record as it stands includes adequate competent evidence to allow it to adjudicate the appeal, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c) (2016).

As VA's duty to assist has been met, there is no prejudice to the Veteran in adjudicating the appeal.

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.S. §§ 1112, 1113, 1137 (LexisNexis 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016). 

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b) (2016).  A decision of the U. S. Court of Appeals for the Federal Circuit clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a) (2016).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a) (2016).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Facts and Analysis
 
The Veteran asserts that his currently diagnosed low back disability is related to service; he asserts his progressive right leg muscle atrophy is secondary to his back disability.  

On his February 1970 pre-induction Report of Medical Examination, no back or gait abnormalities were noted.  In the contemporaneous Report of Medical History, the Veteran denied any history of or current symptoms of back complaints.  Service treatment records (STRs) reflect that the Veteran regularly sought treatment for numerous problems, which varied significantly in severity and type.  STRs do not show any treatment for or complaints of back trouble.  

The Veteran's February 1972 Report of Medical Examination at separation does not reflect any back or gait abnormalities.  In the contemporaneous Report of Medical History, the Veteran denied any history of or current symptoms of back complaints.  

The first record of any treatment for the back or leg is a letter from private treatment provider Kim Acupuncture dated July 2009.  Letters from this provider dated July and August reflect that the provider was treating the Veteran for his right wrist, low back and right leg muscle.  In the July 2009 statement, the provider stated, "I believe that his current disability is as likely as not caused by his in-service injury."  It is unclear if the provider meant to use the singular form of disability (versus disabilities) and, assuming the provider meant to call out a single disability, it is not clear which disability he was referring to.  The provider gave no additional supporting rationale for this conclusion.  Moreover, it does not appear as though the private provider had the opportunity to review all the evidence of record, including pertinent STRs.  A second letter from Kim Acupuncture dated August 2009 seems to clarify some of the uncertainty of the first letter.  It reflects the provider's opinion that the Veteran's pre-existing right wrist disability was aggravated by military service, with no supporting rationale.  There was no discussion of the etiology of the Veteran's back disability and right leg muscle atrophy.   

Numerous treatment notes from the VA and from private providers beginning in the late 2000s reflect the Veteran sought treatment for his back and right leg muscle wasting.  A private lumbar spine MRI dated August 2010 reflects a diagnosis of spondylosis of the lumbar spine with multilevel neural foraminal narrowing without severe spinal canal stenosis. 

In January 2011, the Veteran testified at a Board videoconference hearing with VLJ who has since retired.  At the hearing, the Veteran reported that he injured his back in the same training exercise that injured his right wrist (which is documented in the STRs as a significant series of pushups and pullups).  The Veteran was unsure if he had ever gone to sick call regarding his back injury but he reportedly felt that it was not reflected in STRs.  He denied any x-rays or examination of the back in service.  The Veteran testified that he started having problems with his low back in the 1980s and that symptoms were intermittent.  

The Veteran was afforded a VA spine examination in August 2011.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported an unknown date of onset and stated that he developed low back pain before, during, and after service.  He reported that he was seen by a physician for his back disorder in 1975.  A VA lumbar spine x-ray taken in conjunction with the examination reflects moderate to severe middle and low back degenerative disk disease and facet arthrosis, most pronounced at L3 to L4 and L4 to L5.  The examiner opined that the Veteran's current low back disability was not related to service because there was no in-service treatment of the back, the exit examination revealed no back abnormalities, and the Veteran denied any back problems at exit.  The examiner further indicated that the Veteran's progressive right calf muscle atrophy was related to his low back disability. 

The Veteran was afforded a second Board videoconference hearing before the undersigned VLJ in October 2015.  The Veteran testified that he felt his military training caused his current back problems; specifically from doing running, heaving lifting, jumping, push-ups, etc.  The Veteran felt that he had sought treatment at sick call but could not recall for sure.  He also testified that he did not receive treatment for his back after discharge for about 10 years. 

In regard to the low back claim, the Veteran has a current disability, satisfying the first element for direct service connection.  The second element of service connection, an in-service event, injury or disease, are not met.  The Board acknowledges the Veteran's assertions that he experienced back pain during service.  At present, his assertions do not constitute credible evidence of symptoms during service.  STRs do not contain any indication of an injury or treatment for any back condition.  His service separation examination reveals no back abnormalities.  The separation examination is the type of examination regularly kept for this purpose, and it was, by its very nature, intended to be a comprehensive accounting of the Veteran's past and ongoing medical condition at that time.  Because the Veteran now maintains that the symptoms were present at that point, the normal finding at separation is affirmative evidence that such symptomatology was absent.  Moreover, the Veteran's contemporaneous Report of Medical History reflects he denied a history of or current symptoms of back trouble.  Any current assertions to the contrary must be considered an inaccurate recollection and are therefore not credible evidence of symptoms during service.  See AZ v. Shinseki, 731 F.3d 1303, 1315-16, 1317-18, n.13 (Fed. Cir. 2013); Fed. R. Evid. 803 (6), (7); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Moreover, because the Veteran regularly sought and received treatment for a variety of ailments, it would generally be expected that a back injury would be documented in the STRs.  Because they are not, there is an inference that such events did not occur.  See AZ, supra; Fed. R. Evid. 803(6), (7); see also Fountain v. McDonald, 27 Vet. App. 258, 272-73 (2015).

Because the second element of service connection is not met, entitlement to service connection on a direct basis is not met.  In regard to presumptive service connection for a chronic disease, the evidence does not show a diagnosis of degenerative arthritis of the spine within one year of separation from service. 

The Board also observes that the Veteran has given inconsistent reports regarding when he initially sought treatment for his low back disability after service.  At his Board hearings, he reportedly first sought treatment in the 1980s or approximately 10 years after service.  In his August 2011 VA spine examination, he reportedly first sought treatment in 1975.  The Veteran has been afforded numerous opportunities to identify any private treatment records that have not been associated with the claims file.  He has also been specifically notified that he could submit lay statements from others who had personal knowledge of the onset or treatment of his low back disability.  The Veteran has not responded to these inquiries. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In regard to the Veteran's progressive right leg muscle atrophy, the evidence reflects and the Veteran asserts that this condition is related to his low back disability.  As the low back disability is not subject to service-connection, service connection for the right leg on a secondary basis is not warranted. 


ORDER

Service connection for a low back disability is denied.

Service connection for progressive muscle atrophy of the right leg is denied. 




____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


